
	

113 HR 5403 IH: Reforming CFPB Indirect Auto Financing Guidance Act
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5403
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mr. Stutzman (for himself, Mr. Perlmutter, Mr. Bachus, Mr. David Scott of Georgia, Mr. Barr, Mr. Sherman, Mr. Campbell, Mr. Peters of Michigan, Mr. Luetkemeyer, Mr. Murphy of Florida, Mr. Posey, Mr. Kildee, Mr. Williams, and Mr. Costa) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To nullify certain guidance of the Bureau of Consumer Financial Protection and to provide
			 requirements for guidance issued by the Bureau with respect to indirect
			 auto lending.
	
	
		1.Short titleThis Act may be cited as the Reforming CFPB Indirect Auto Financing Guidance Act.
		2.Nullification of auto lending guidanceBulletin 2013–02 of the Bureau of Consumer Financial Protection (published March 21, 2013) shall
			 have no force or effect.
		3.Guidance requirementsSection 1022(b) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(b)) is amended by
			 adding at the end the following:
			
				(5)Guidance on indirect auto financingIn proposing and issuing guidance primarily related to indirect auto financing, the Bureau shall—
					(A)provide for a public notice and comment period before issuing the guidance in final form;
					(B)make available to the public, including on the website of the Bureau, all studies, data,
			 methodologies, analyses, and other information relied on by the Bureau in
			 preparing such guidance;
					(C)redact any information that is exempt from disclosure under paragraph (3), (4), (6), (7), or (8)
			 of section 552(b) of title 5, United States Code;
					(D)consult with the Board of Governors of the Federal Reserve System, the Federal Trade Commission,
			 and the Department of Justice; and
					(E)conduct a study on the costs and impacts of such guidance to consumers and women-owned,
			 minority-owned, and small businesses..
		
